UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1273


MICHAEL MOMENT; A. G. P., by his next friend and father
Michael Moment,

                  Plaintiffs - Appellants,

             v.

FELTA A. PHILLIPS,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-03433-AW)


Submitted:    September 29, 2009             Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Moment, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael   Moment   appeals   the     district    court’s    order

denying relief on his civil complaint.              We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.             Moment v. Phillips,

No. 8:08-cv-03433-AW (D. Md. Dec. 31, 2008).                 Moment’s motion

for injunctive relief pending appeal is denied.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2